Citation Nr: 1755208	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in pertinent part, denied an initial compensable rating for bilateral hearing loss.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned. A transcript of that hearing has been prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is warranted in order to afford the Veteran a new VA examination. 

The Veteran's most recent VA examination for his bilateral hearing loss was in January 2014. During his January 2017 hearing, the Veteran testified that the severity of his hearing loss has worsened since the January 2014 hearing examination. See hearing transcript at p 5.

As the evidence suggests the possibility of worsening of the Veteran's bilateral hearing loss, the Board finds that further examination would be necessary in deciding the hearing loss rating issue. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

On remand, any ongoing VA treatment records should also be obtained. 38 U.S.C.A. § 5103A (b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1. Ensure that all available VA treatment records that are not already of record are obtained.

2. Schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his service-connected bilateral hearing loss. The contents of the electronic claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss. The examiner is specifically requested to fully describe the functional effects of this disability. 

3. Thereafter, the AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated. The AOJ should then readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




